DETAILED ACTION
Claims 21-40 are pending in the instant application, Applicant canceling claims 1-20 and adding claims 21-40 by preliminary amendment. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 21-40, the independent claims recite the element of “provide, over the one or more networks, an updated interactive user interface menu to the computing device, wherein the updated interactive user interface menu comprising the selectable menu items that are updated based on a range associated with the first order”. The phrase “based on a range associated with the first order” is indefinite as Applicant does not define what or how the range is associated with the order. 
By inference from paragraph 31 of Applicant’s specification, the Examiner understands “a range associated with the first order” to be a distance from the first the first supplier compared to the distance from the first supplier to the customer. As the path used to travel from the driver’s current location to the first supplier to the second supplier and then to the customer is sequence dependent, the Examiner understands that “a range associated with the first order” is a parameter to ensure that the customer does not order from a second location which is ridiculously far away from the first location only to come back to the customer who is situated close to the first supplier. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 21-40 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 21 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 21 by:
determine a predicted arrival time of a transportation provider to a location of the first supplier;

determine an expected completion time for the first supplier to complete the first order based at least in part on historical information;

These steps are abstract in nature because they are directed towards the mathematical calculations associated with coordinating the cooking time of various menu items from a fast food restaurant so that all the food is finished cooking at the same time. Thus, claim 21 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 21 by:
receive... a first order request... the first order request specifying a first order associated with a first supplier of a plurality of suppliers;

wherein the updated interactive user interface menu comprising the selectable menu items that are updated based on a range associated with the first order

receive... a second order request... the second order request specifying a second order associated with a second supplier of the plurality of suppliers;

determine a predicted arrival time of a transportation provider to a location of the first supplier;

determine an expected completion time for the first supplier to complete the first order based at least in part on historical information;

control a start time for the first supplier to begin preparation of the first order based at least in part on the predicted arrival time of the transportation provider being within a threshold duration of the completion time

control a start time for the second supplier to begin preparation of the second order based at least in part on the expected completion time for the first supplier to complete the first order.

These steps are abstract in nature because they are directed towards  managing personal behavior or interactions between people associated with coordinating the cooking time of various menu items from a fast food restaurant so that all the food is finished cooking at the same time. Thus, claim 21 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 21 by:
receive... a first order request... the first order request specifying a first order associated with a first supplier of a plurality of suppliers;

wherein the updated interactive user interface menu comprising the selectable menu items that are updated based on a range associated with the first order

receive... a second order request... the second order request specifying a second order associated with a second supplier of the plurality of suppliers;

determine a predicted arrival time of a transportation provider to a location of the first supplier;

determine an expected completion time for the first supplier to complete the first order based at least in part on historical information;

control a start time for the first supplier to begin preparation of the first order based at least in part on the predicted arrival time of the transportation provider being within a threshold duration of the completion time

control a start time for the second supplier to begin preparation of the second order based at least in part on the expected completion time for the first supplier to complete the first order.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as coordinating the cooking time of various menu items from a fast food restaurant so that all the food is finished cooking at the same time. Thus, claim 21 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 21 are:
A network computing system comprising:

one or more processors;

a memory to store instructions

provide, over one or more networks, an interactive user interface menu comprising selectable menu items to a computing device associated with a consumer

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 21 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea.
Thus, claim 21 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).
The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
A non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a network computing system, cause the network computing system to perform operations that include

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 21 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 16 and 96-100 and figures 1, 3, and 4.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 21 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 21 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 21-40 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Term
A) What You Said
Term Interpretation
B) What I Heard
interactive user interface menu
A restaurant’s menu
selectable menu items
a dish on the menu
Order request
An order
supplier
A restaurant
range associated with the first order
A distance too far to schlep to get the stuff from the second joint
Predicted arrival time
When the TNAED will show up where it is he’s going
Expected completion time
When the foods done cooking
Start time
When the food starts cooking
Threshold duration
The hand off between the restaurant and the TNAED can be within a couple of minutes.
But not too long otherwise food gets cold and who wants to eat cold food they paid extra to have delivered? Nobody, that’s who.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell, US 2019/0205834.

NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 21 
A network computing system comprising:
one or more processors;
a memory to store instructions;
OVERALL ELEMENT INTERPRETATION:
It’s a computer.

OVERALL ELEMENT MAPPING:
Bell (figure 1) teaches a computer embodiment.

wherein the one or more processors access the instructions to: provide, over one or more networks, an interactive user interface menu comprising selectable menu items to a computing device associated with a consumer;
OVERALL ELEMENT INTERPRETATION:
It’s an app to order food from a number of different restaurants.

OVERALL ELEMENT MAPPING:
Bell (abstract) teaches an app that allows a customer to order for a number of different restaurants.

receive, over the one or more networks, a first order request from the computing device based at least in part on a consumer interaction with the interactive user interface menu, the first order request specifying a first order associated with a first supplier of a plurality of suppliers;
OVERALL ELEMENT INTERPRETATION:
The customer orders lasagna from Vinnie’s.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 17-18) teaches a unified menu hub, which would let the customer find Vinnie’s menu and select an order of lasagna for delivery.

provide, over the one or more networks, an updated interactive user interface menu to the computing device, wherein the updated interactive user interface menu comprising the selectable menu items that are updated based on a range associated with the first order;
OVERALL ELEMENT INTERPRETATION:
Show the customer all the restaurants near Vinnie’s.
That is to say, the Examiner understands “a range associated with the first order” prevents ordering from McDonalds down the street and then ordering from a second restaurant all the way across town. Capiche? 

OVERALL ELEMENT MAPPING:
Bell (paragraph 20, 56-64, and 126) teaches distance between restaurants and the customer controlling which secondary restaurants might be available to the customer.

receive, over the one or more networks, a second order request from the computing device based at least in part on a consumer interaction with the updated interactive user interface menu, the second order request specifying a second order associated with a second supplier of the plurality of suppliers;
OVERALL ELEMENT INTERPRETATION:
The customer sees that Chen’s is near Vinnie’s and decides to also order egg drop soup. Because egg drop lasagna is just like Mom used to make it.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 17-18) teaches a unified menu hub, which would let the customer find Chen’s menu and pick the egg drop soup.
determine a predicted arrival time of a transportation provider to a location of the first supplier;
OVERALL ELEMENT INTERPRETATION:
The system figures out when the Totally Not An Employee Driver (TNAED) will arrive to pick up the lasagna from Vinnie’s.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 145 and 158) teaches estimating the arrival time of the courier/delivery driver picking up the order.

determine an expected completion time for the first supplier to complete the first order based at least in part on historical information;
OVERALL ELEMENT INTERPRETATION:
The system knows from a little birdie that Vinnie has three pieces of lasagna left in the current pan so it’ll only take him five minutes to get it cut out and boxed up.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

control a start time for the first supplier to begin preparation of the first order based at least in part on the predicted arrival time of the transportation provider being within a threshold duration of the completion time; 
OVERALL ELEMENT INTERPRETATION:
The system tells Vinnie to hold off a few minutes boxing up the lasagna because the TNAED is about 10 minutes away.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

control a start time for the second supplier to begin preparation of the second order based at least in part on the expected completion time for the first supplier to complete the first order.
OVERALL ELEMENT INTERPRETATION:
The system tells Chen to hold off on boxing up the soup for maybe ten minutes to let the TNAED get to Vinnie’s and then over to them.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 22 (of 21) 
wherein the one or more processors control the start time of the first order based at least in part on the predicted arrival time of the transportation provider, wherein the predicted arrival time is further based at least in part on an estimated duration for the transportation provider to travel to the location of the first supplier.
OVERALL ELEMENT INTERPRETATION:
It’s going to take the TNAED a few minutes to get to Vinnie’s and then over to Chen’s, so the system tells both joints when to get moving on boxing up their food so that it’s all ready to go just as soon as the TNAED shows his face.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 23 (of 21) 
wherein the one or more processors further control the start time of the first order based at least in part on an estimated time interval to select the transportation provider from a plurality of transportation providers for the first order request.
OVERALL ELEMENT INTERPRETATION:
This time, it ain’t so obvious who’s going to make it to Vinnie’s first, so the system tells both joints when to get moving on boxing up their food so that it’s all ready to go just as soon as the system knows which horse to put in the race. 

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 24 (of 23) 
wherein the one or more processors access the instructions to: monitor the plurality of transportation providers in a given region that includes a location of the first supplier;
OVERALL ELEMENT INTERPRETATION:
Keep an eye on all them TNAEDs.
Who knows, they might try to unionize.
OVERALL ELEMENT MAPPING:
Bell (paragraphs 20 and 57-60) teaches keeping track of the availability of delivery services who can feasibly meet the delivery order logistical requirements.

determine, from monitoring the plurality of transportation providers, an estimated number of available transportation providers for delivering the first order request, at one or more instances after the first order request is communicated to the first supplier; and
OVERALL ELEMENT INTERPRETATION:
See how many TNAEDs are in the neighborhood.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.
Bell (paragraphs 20 and 57-60) teaches keeping track of the availability of delivery services who can feasibly meet the delivery order logistical requirements.

wherein the estimated time interval is based at least in part on the estimated number of available transportation providers.
OVERALL ELEMENT INTERPRETATION:
Guess how long it will take one TNAED to show up, based on how many there are in the neighborhood.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 20 and 57-60) teaches keeping track of the availability of delivery services who can feasibly meet the delivery order logistical requirements.

AS TO CLAIM 25 (of 21) 
wherein the one or more processors access the instructions to: monitor the transportation provider as the transportation  provider travels to the location of the first supplier;
OVERALL ELEMENT INTERPRETATION:
Keep an eye on all them TNAEDs.
Who knows, they might try to unionize.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 20 and 57-60) teaches keeping track of the availability of delivery services who can feasibly meet the delivery order logistical requirements.

repeatedly determine a predicted trip duration of the transportation provider from a current location to the location of the first supplier.
OVERALL ELEMENT INTERPRETATION:
Keep an eye on traffic

OVERALL ELEMENT MAPPING:
Bell (paragraphs 47-48) teach multiple estimation of delivery time and similar logistical metrics.

AS TO CLAIM 26 (of 25) 
wherein the one or more processors select a time to communicate the first order request to the first supplier based at least in part on the predicted trip duration.
OVERALL ELEMENT INTERPRETATION:
Figure out based on traffic when to tell Vinnie to box up the lasagna.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 27 (of 21) 
wherein the expected completion time is based at least in part on a preparation time for one or more food items of the first order request.
OVERALL ELEMENT INTERPRETATION:
Knowing that Vinnie’s got three pieces of lasagna left, the system knows it’ll only take him five minutes to get everything boxed up and ready to go.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 28 (of 21) 
wherein determining the predicted arrival time of the transportation provider to the location of the first supplier is based on at least one of (i) historical information for the first supplier or (ii) prospective requestor data for one or more requesting consumers.
OVERALL ELEMENT INTERPRETATION:
The system’s little birdie knows what it’s talking about when it says that Vinnie has three pieces of lasagna left and that it’ll only take Vinnie five minutes to get everything boxed up and ready to go.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 29 (of 21) 
wherein the one or more processors control the start time of the first order at least in part by communicating an instruction to the first supplier to delay one or more steps in a preparation of at least a portion of the first order request.
OVERALL ELEMENT INTERPRETATION:
The system holds off on telling Vinnie the order

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 30 (of 29) 
wherein the one or more processors access the instructions to: monitor a progress of the transportation provider in traveling to the location of the first supplier;
communicate the instruction to the first supplier to delay the one or more steps in response to monitoring the progress of the transportation provider.
OVERALL ELEMENT INTERPRETATION:
Keep keeping an eye on the TNAEDs, but this time to ensure that he’s on his way to Vinnie’s in a timely fashion. The system holds off on telling Vinnie the order because it’s coordinating things when the TNAEDs gonna walk in Vinnie’s door.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 31 (of 30) 
wherein the instruction to the first supplier to delay the one or more steps in preparation of the first order request includes an instruction to initiate or pause preparation of a particular food item of the first order request.
OVERALL ELEMENT INTERPRETATION:
Knowing that Vinnie’s got three pieces of lasagna left, the system knows it’ll only take him five minutes to get everything boxed up and ready to go.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 32 (of 31) 
wherein the expected completion time includes an amount of time which the first supplier will need to package the first order.
OVERALL ELEMENT INTERPRETATION:
Knowing that Vinnie’s got three pieces of lasagna left, the system knows it’ll only take him five minutes to get everything boxed up and ready to go.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIM 33 (of 31) 
wherein the one or more processors control the start time of at least one of the first order or the second order by communicating, over the one or more networks, at least one of the first order request to a computing device associated with the first supplier or the second order request to a computing device associated with the second supplier.
OVERALL ELEMENT INTERPRETATION:
The customer sees that Chen’s is near Vinnie’s and decides to also order egg drop soup. Because egg drop lasagna is just like Mom used to make it.

OVERALL ELEMENT MAPPING:
Bell (paragraphs 56-64) teaches coordinating between the various restaurants and the delivery service transporting the food orders.

AS TO CLAIMS 34 and 35-40 
The claims recite elements substantially similar to those recited in claims 21-33. Thus, the art and rationale of claims 21-33 applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3683